United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.L., Appellant
and
DEPARTMENT OF THE DEFENSE, DEFENSE
AGENCIES, Fort Eustis, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-538
Issued: May 14, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 2, 2013 appellant filed a timely appeal from a December 12, 2012 decision of
the Office of Workers’ Compensation Programs (OWCP) which denied her traumatic injury
claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained an injury to her left upper back while in the
performance of duty on May 9, 2011.
FACTUAL HISTORY
This case was previously before the Board.2 In a decision dated April 11, 2012, the
Board set aside OWCP’s August 3, 2011 decision denying appellant’s traumatic injury claim and
1

5 U.S.C. § 8101 et seq.

2

Docket No. 11-1979 (issued April 11, 2012).

remanded the case for further development of the medical evidence. The facts contained in that
prior decision are incorporated by reference. The relevant facts are set forth.
On May 9, 2011 appellant, then a 56-year-old military pay technician, filed a traumatic
injury claim alleging that she experienced pain on the left side of her body when she opened the
service window of the finance office and the metal roll-up service window fell off the wall and
struck the left side of the body. She provided medical records from her treating physician,
Dr. Tammy Beavers, a Board-certified family practitioner, who diagnosed upper back pain and
disorders of soft tissue.
OWCP referred the case to its medical adviser to determine whether a definitive
diagnosis of an injury-related condition had been provided. In a July 15, 2011 report, the
medical adviser related that appellant was apparently hit by something heavy and complained of
upper back pain. He reviewed her history and noted that x-ray reports were not available. The
medical adviser recommended that appellant’s case be referred to a second opinion examiner to
determine if any objective findings were present to support a diagnosed condition. If no
objective findings were present, he advised that OWCP deny her claim because pain was not
considered a definitive diagnosis.
By decision dated August 3, 2011, OWCP accepted that the May 9, 2011 incident
occurred as alleged but denied appellant’s claim finding insufficient medical evidence to
establish that she sustained a diagnosed medical condition as a result of the accepted incident.
In an April 11, 2012 decision, the Board set aside the August 3, 2011 OWCP decision,
finding that the medical adviser’s report was insufficient to support the denial of her claim as his
opinion was based on an incomplete record. The case was remanded to OWCP to secure a
medical report based upon an accurate medical record and to address all of the medical issues
relevant to her claim.
In a May 9, 2012 report, Dr. Beavers stated that appellant’s injury to her upper back
could also be documented by trapezius spasm (333.83) and upper back pain (724.1). She
reported that these conditions were present with the soft tissue swelling appellant had after the
injury.
In an August 20, 2012 letter, OWCP advised appellant to submit a medical report from
her attending physician which included dates of examination and treatment, history of injury,
results of diagnostic tests, a definitive diagnosis, and a medical opinion explaining how the
May 9, 2011 employment incident caused her medical conditions.
By decision dated December 12, 2012, OWCP denied appellant’s claim finding
insufficient medical evidence to establish that she sustained a diagnosed condition causally
related to the May 9, 2011 employment incident.

2

LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence4 including that he or she sustained an injury in the performance of duty and that any
specific condition or disability for work for which he or she claims compensation is causally
related to that employment injury.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether “fact of injury” has been established.6
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.7 Second, the employee must submit
evidence, generally only in the form of probative medical evidence, to establish that the
employment incident caused a personal injury.8 An employee may establish that the
employment incident occurred as alleged but fail to show that his or her disability or condition
relates to the employment incident.9
Whether an employee sustained an injury in the performance of duty requires the
submission of rationalized medical opinion evidence.10 The opinion of the physician must be
based on a complete factual and medical background of the employee, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the employee.11 The weight of the medical evidence is determined by its reliability, its probative
value, its convincing quality, the care of analysis manifested and the medical rationale expressed
in support of the physician’s opinion.12
ANALYSIS
The Board finds that this case is not in posture for a decision.
3

5 U.S.C. §§ 8101-8193.

4

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

5

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

6

S.P., 59 ECAB 184 (2007); Alvin V. Gadd, 57 ECAB 172 (2005).

7

Bonnie A. Contreras, 57 ECAB 364 (2006); Edward C. Lawrence, 19 ECAB 442 (1968).

8

David Apgar, 57 ECAB 137 (2005); John J. Carlone, 41 ECAB 354 (1989).

9

T.H., 59 ECAB 388 (2008); see also Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006).

10

See J.Z., 58 ECAB 529 (2007); Paul E. Thams, 56 ECAB 503 (2005).

11

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 465 (2005).

12

James Mack, 43 ECAB 321 (1991).

3

Proceedings under FECA are not adversarial in nature, and OWCP is not a disinterested
arbiter. While the claimant has the responsibility to establish entitlement to compensation,
OWCP shares responsibility in the development of the evidence. It has the obligation to see that
justice is done.14 Once OWCP undertakes to development the medical evidence further, it has
the responsibility to do so in a proper manner.15 In this case, it undertook the development of
medical evidence when it referred appellant to the district medical adviser for evaluation.
Accordingly, OWCP had an obligation to secure a report that was based upon an accurate
medical record and that addressed the relevant issue.
13

In the prior decision, the Board found that the medical adviser’s report was insufficient to
support OWCP’s August 3, 2011 denial decision and remanded the case for further development
of the medical evidence. The medical adviser noted that x-rays were not available and he
recommended that the case be referred to a second opinion physician to determine whether
appellant had a diagnosed condition.
On remand, appellant submitted a report from her treating physician, Dr. Beavers.
OWCP requested in a letter dated August 20, 2012 that appellant provide a medical report from
her treating physician which provided a specific diagnoses and an opinion explaining how the
condition was causally related to the May 9, 2011 employment incident. The Board finds that
the August 20, 2012 developmental letter to appellant did not fulfill OWCP’s obligation to assist
in the development of medical evidence as directed by the Board on the prior appeal. OWCP did
not develop the medical evidence by referral to a second opinion physician or obtain x-ray
evidence for review.16 On remand, it should refer appellant to a second opinion physician for
examination and evaluation, including x-ray evalution. After such further development as
deemed necessary, OWCP should issue a merit decision on appellant’s claim.
CONCLUSION
The Board finds that the case is not in posture for a decision as to whether appellant
sustained an injury to her left upper back on May 9, 2011.

13

Vanessa Young, 55 ECAB 575 (2004).

14

Richard E. Simpson, 55 ECAB 490 (2004).

15

Peter C. Belkind, 56 ECAB 580 (2005); Melvin James, 55 ECAB 406 (2004).

16

See S.B., Docket No. 11-1332 (issued September 12, 2012).

4

ORDER
IT IS HEREBY ORDERED THAT the December 12, 2012 decision of the Office of
Workers’ Compensation Programs is set aside and remanded for further development consistent
with the provisions of this decision.
Issued: May 14, 2013
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

